TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 3, 2021



                                    NO. 03-21-00509-CV


                                  Cathi Maham, Appellant

                                               v.

                                    Marc Smith, Appellee




    APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on September 16, 2021.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.